                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Mario D. Blue,                              )      CASE NO. 1:19 CV 1926
                                            )
              Plaintiff,                    )      JUDGE PAMELA A. BARKER
                                            )
       v.                                   )
                                            )      Memorandum of Opinion and Order
United States Dept. of Treasury,            )
                                            )
              Defendant.                    )



        INTRODUCTION

        Pro se Plaintiff Mario D. Blue filed this action in the Cleveland Municipal Court

against the United States Department of Treasury alleging it breached a contract with

Plaintiff by withholding his tax refund to offset a child support arrearage. The United States

removed the action to federal court and filed a Motion to Dismiss claiming this Court lacks

subject matter jurisdiction to review Treasury offsets. For the reasons stated below, the

government’s Motion to Dismiss (Doc. No. 4) is granted and this action is dismissed for lack

of jurisdiction.

        STANDARD OF REVIEW

        Federal Rule of Civil Procedure 12(b)(1) allows dismissal for “lack of jurisdiction

over the subject matter” of claims asserted in the Complaint.         Fed.R.Civ.P. 12(b)(1).

Generally, Fed.R.Civ.P. 12(b)(1) Motions fall into two categories: facial attacks and factual
                                             1
attacks. Fed.R.Civ.P. 12(b)(1); United States v. Richie, 15 F.3d 592, 598 (6th Cir. 1994). In

a facial attack, the challenger asserts that the allegations contained in a Complaint are

insufficient on their face to invoke federal jurisdiction. By contrast, in a factual attack, the

challenger disputes the truth of the allegations that, by themselves, would otherwise invoke

federal jurisdiction. See In re Title Ins. Antitrust Cases, 702 F.Supp.2d 840, 884-85 (N.D.

Ohio 2010), citing, Ohio Hosp. Ass’n v. Shalala, 978 F.Supp. 735, 739 (N.D. Ohio. 1997).

If the Motion presents a facial attack, the Court must take all the material factual allegations

in the Complaint as true and construe them in the light most favorable to the Plaintiff. United

States v. Ritchie, 15 F.3d 592, 598 (6th Cir. 1994). Conversely, if the Motion presents a

factual attack, then the Court is free to consider extrinsic evidence and may weigh the

evidence of its own jurisdiction without affording the Plaintiff the presumption of

truthfulness. Ritchie, 15 F.3d at 598. The Plaintiff has the burden of proving subject matter

jurisdiction in order to survive a Motion to Dismiss pursuant to Rule 12(b)(1). Madison-

Hughes v. Shalala, 80 F.3d 1121, 1130 (6th Cir. 1996). Lack of subject matter jurisdiction

is a non-waivable, fatal defect. Von Dunser v. Aronoff, 915 F.2d 1071, 1074 (6th Cir. 1990).

       DISCUSSION

       Defendants assert a facial challenge to federal court jurisdiction, claiming this Court

is barred by a federal statute from hearing any action challenging a Treasury offset of a tax

refund for payment of a child support arrearage. This Court therefore must accept the

Plaintiff’s material factual allegations in the Complaint as true. Ritchie, 15 F.3d at 598.

Plaintiff, however, alleges few factual allegations. He states:

             Defendant(s) executed a contract with Plaintiff-in terms Plaintiff
             requested proof or competent evidence (binding contract) where full
             consent is given to the U.S. DEPARTMENT OF TREASURY
                                             2
               BUREAU OF THE FISCAL SERVICE to distribute personal
               property (Earned Income) to a third party collection Agency
               (CUYAHOGA COUNTY CSEA) towards an alleged debt owed. …

               Plaintiff, or its agents, has made a demand on Defendant(s), but
               Defendant(s) has failed to comply with such demand.

               Defendant breached the terms of the agreement and as [a] result,
               Plaintiff suffers damages in the amount of Four Thousand Eighth
               Hundred Dollars ($4,800.00).

(Doc. No. 1-1 at 1). Liberally construing Plaintiff’s allegations, it appears that

Plaintiff is challenging the offset of his federal income tax refund for a child

support arrearage.

          It is well-settled that the federal government and federal agencies enjoy sovereign

immunity from suit unless it expressly waives its immunity and consents to suit. See FDIC

v. Meyer, 510 U.S. 471, 475 (1994) (“[i]t is axiomatic that the United States may not be sued

without its consent and that the existence of consent is a prerequisite for jurisdiction”).

Congress defines the exact terms and conditions upon which the government may be sued,

and the terms of the United States’ consent define the parameters of federal court jurisdiction

to entertain suits brought against the United States. United States v. Orleans, 425 U.S. 807

(1976).     A waiver of sovereign immunity must be strictly construed, unequivocally

expressed, and cannot be implied. United States v. King, 395 U.S. 1,4 (1969).

          Congress has not waived sovereign immunity for this type of suit against the Treasury

Department. In fact, Congress has explicitly barred such suits, stating, “No Court of the

United States shall have jurisdiction to hear any action, whether legal or equitable, brought

to restrain or review a reduction authorized by subsection (c), (d), (e), or (f).” 26 U.S.C.A.

§ 6402(g). Subsection (c) cited above authorizes a reduction of an individual’s federal

                                                3
income tax refund for “any past-due [child] support … owed by that person.” 26 U.S.C. §

6402(c). Under the terms of the statute, this Court lacks jurisdiction over any claims against

the Treasury Department pertaining to offsets of income tax refunds for child support

arrearages.

       CONCLUSION

       Accordingly, Defendant’s Motion to Dismiss (Doc. No. 4) is granted and this action

is dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from

this decision could not be taken in good faith.

       IT IS SO ORDERED.



                                                      S/ Pamela A. Barker
                                                      PAMELA A. BARKER
       Date: December 27, 2019                        U. S. DISTRICT JUDGE




                                                  4
